United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2661
                                   ___________

Anthony L. Johnson,                  *
                                     *
           Appellant,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Southern District of Iowa.
Stephen Sparks; Anna Scherwing,      *
                                     * [UNPUBLISHED]
           Appellees.                *
                                ___________

                             Submitted: January 4, 2012
                                Filed: January 9, 2012
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Anthony Johnson appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action against prison medical employees.
Following careful de novo review, we conclude that summary judgment was
appropriate for the reasons stated by the district court. See Popoalii v. Corr. Med.
Servs., 512 F.3d 488, 499 (8th Cir. 2008) (standard of review; prima facie case
alleging deliberate indifference requires inmate-plaintiff to demonstrate that prison
officials actually knew of but deliberately disregarded objectively serious medical

      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
need; inmate must show more than negligence, more even than gross negligence, and
mere disagreement with treatment decisions does not rise to level of constitutional
violation); Meuir v. Greene Cnty. Jail Emps., 487 F.3d 1115, 1118-19 (8th Cir. 2007)
(prisoner failed to show deliberate indifference to his medical needs, where he
produced neither expert testimony nor documentary evidence to support his claim that
treatment provided by jail’s medical staff was constitutionally inadequate, and
defendants produced evidence indicating that treatment provided by staff was
adequate). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-